



DEDICATED STORAGE SERVICE ORDER
This Dedicated Storage Service Order is entered as of August 31, 2016, by and
between Torrance Valley Pipeline Company LLC, a Delaware limited liability
company (“TVPC”) and PBF Holding Company LLC, a Delaware limited liability
company (“PBF Holding”), pursuant to and in accordance with the terms of the
Transportation Services Agreement (SJV System) dated as of August 31, 2016, by
and among such parties (the “Agreement”). The Dedicated Storage Tank is set
forth on Attachment 1 to this Dedicated Storage Service Order (the “Dedicated
Storage Tank”).
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.
(i)    the Operating Capacity and Shell Capacity of the Dedicated Storage Tank;
see Attachment 1.
(ii)    Storage Services Fees: PBF Holding shall pay TVPC $0.85 per Barrel fixed
rate for the Shell Capacity of the Dedicated Storage Tank, which rate includes
throughput equal to the Shell Capacity of the Dedicated Storage Tank, subject to
adjustment as set forth below;
(iii)     PBF Holding shall also be responsible for:
(a)
any modification, cleaning, or conversion of the Dedicated Storage Tank as
required or requested by PBF Holding pursuant to Section 10 of the Agreement;



(b)
reimbursement related to newly imposed taxes pursuant to Section 6 of the
Agreement;



(c)
Surcharges related to expenditures as a result of newly imposed laws and
regulations pursuant to Section 7 of the Agreement; and



(d) any other services as may be agreed.
Except as set forth in this Dedicated Storage Service Order, the other terms of
the Agreement shall continue in full force and effect and shall apply to the
terms of this Dedicated Storage Service Order.
[Signature Page Follows]

























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Dedicated Storage
Service Order as of the date first written above.
TORRANCE VALLEY PIPELINE COMPANY LLC
PBF HOLDING COMPANY LLC
By: /s/ Matthew Lucey
Name: Matthew Lucey
Title: Executive Vice President
By: /s/ Trecia Canty
Name: Trecia Canty
Title: Secretary


























































--------------------------------------------------------------------------------





ATTACHMENT 1
OPERATING CAPACITY AND SHELL CAPACITY OF DEDICATED STORAGE TANK
Midway Tank- Shell Capacity of 55,000 bbls and Operating Capacity of 43,360 bbls





